                                            Case 4:18-cv-01721-DMR Document 30 Filed 06/14/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        MARY ANN YOUNG,                                Case No. 18-cv-01721-DMR
                                   8                    Plaintiff,
                                                                                           ORDER ON MOTION FOR
                                   9              v.                                       ATTORNEYS’ FEES
                                  10        NANCY A. BERRYHILL,                            Re: Dkt. No. 27
                                  11                    Defendant.

                                  12           Plaintiff Mary Ann Young filed a complaint seeking to reverse the Commissioner of the
Northern District of California
 United States District Court




                                  13   Social Security Administration’s administrative decision to deny her application for benefits under

                                  14   Title II of the Social Security Act, 42 U.S.C. § 401 et seq. The court granted Plaintiff’s motion for

                                  15   summary judgment and remanded the case for further proceedings. [Docket No. 21.] Following

                                  16   remand, an Administrative Law Judge (“ALJ”) found that Plaintiff is disabled and entitled to past-

                                  17   due disability benefits. Plaintiff’s counsel Katherine Siegfried now moves for an award of attorneys’

                                  18   fees under 42 U.S.C. § 406(b). [Docket Nos. 27 (“Mot.”), 29 (“Reply).] The Commissioner filed

                                  19   an analysis of the fee request. [Docket No. 28 (“Response”).]

                                  20           Having carefully considered the parties’ submissions, the court grants the motion.

                                  21   I.      BACKGROUND

                                  22           Plaintiff applied for Social Security Disability Insurance (“SSDI”) benefits on January 28,

                                  23   2014. Her application was initially denied on June 3, 2014 and again on reconsideration on August

                                  24   19, 2014. Following a hearing, an ALJ issued a decision finding Plaintiff not disabled. After the

                                  25   Appeals Council denied Plaintiff’s request for review, she appealed to this court. The court granted

                                  26   Plaintiff’s motion for summary judgment and remanded the case for further administrative
                                       proceedings. [Docket No. 21.] An ALJ issued a favorable decision and Plaintiff was awarded
                                  27
                                       approximately $154,692 in past-due disability benefits. [Docket No. 27-4, Notice of Award.]
                                  28
                                             Case 4:18-cv-01721-DMR Document 30 Filed 06/14/21 Page 2 of 4




                                   1            The retainer agreement between Plaintiff and Siegfried permits Siegfried to request an

                                   2   attorneys’ fees award of up to 25% of any past-due benefits awarded. [Docket No. 27-3, Retainer

                                   3   Agreement.] Siegfried is requesting an award of attorneys’ fees in the amount of $38,673, which is

                                   4   25% of Plaintiff’s total award of benefits. See Notice of Award at 3. Of this amount, Plaintiff will

                                   5   be refunded $6,800 for the Equal Access to Justice Act (“EAJA”) fees this court approved on

                                   6   December 9, 2019. See Docket No. 26.

                                   7            The Commissioner does not oppose Siegfried’s request for fees. Instead, he presents an

                                   8   analysis of the requested fees in his role “resembling that of a trustee” for Plaintiff. See Response

                                   9   at 2.

                                  10   II.      LEGAL STANDARD

                                  11            Under the Social Security Act, an attorney who successfully represents a claimant before a

                                  12   court may seek an award of attorneys’ fees not to exceed 25 percent of any past-due benefits
Northern District of California
 United States District Court




                                  13   eventually awarded. 42 U.S.C. § 406(b). While contingency fee agreements are permissible in

                                  14   Social Security cases, section 406(b) “calls for court review of such arrangements as an independent
                                       check, to assure that they yield reasonable results in particular cases.” Gisbrecht v. Barnhart, 535
                                  15
                                       U.S. 789, 807 (2002). In deciding whether a fee agreement is reasonable, courts must consider “the
                                  16
                                       character of the representation and the results the representative achieved.” Crawford v. Astrue, 586
                                  17
                                       F.3d 1142, 1151 (9th Cir. 2009) (quoting Gisbrecht, 535 U.S. at 808). The court “first look[s] to
                                  18
                                       the fee agreement and then adjust[s] downward if the attorney provided substandard representation
                                  19
                                       or delayed the case, or if the requested fee would result in a windfall.” Id. While a court may
                                  20
                                       consider an attorney’s lodestar in deciding whether an award of fees under section 406(b) is
                                  21
                                       reasonable, “a lodestar analysis should be used only as an aid (and not a baseline) in assessing the
                                  22
                                       reasonableness of the fee.” Laboy v. Colvin, 631 F. App’x 468, 469 (9th Cir. 2016).
                                  23
                                                An award of fees under section 406(b) must be offset by any award of fees under EAJA.
                                  24
                                       Gisbrecht, 535 U.S. at 796.
                                  25
                                       III.     DISCUSSION
                                  26
                                                In this case, Siegfried reports that she spent 34.6 hours litigating this case, not including the
                                  27
                                       hours she expended at the administrative level. See Docket No. 27-1, Declaration of Katherine
                                  28
                                                                                           2
                                           Case 4:18-cv-01721-DMR Document 30 Filed 06/14/21 Page 3 of 4




                                   1   Siegfried ¶ 10; see also Docket No. 27-2, Timesheet. Therefore, granting Siegfried’s request of

                                   2   $38,673 in attorneys’ fees would result in an effective hourly rate of $1,117.71.1

                                   3          Upon considering the record and arguments, the court finds that fees requested are

                                   4   reasonable. First, the requested fee amount does not exceed the statutory maximum of 25%.

                                   5   Although Siegfried’s timesheet lacks detail, the hours she expended on this case appear to be

                                   6   reasonable.

                                   7          Second, although Siegfried’s effective hourly rate is high, Gisbrecht and Crawford makes

                                   8   clear that lodestar methodology should not drive fee awards under section 406(b). This is because

                                   9   “the lodestar method under-compensates attorneys for the risk they assume in representing SSDI

                                  10   claimants and ordinarily produces remarkably smaller fees than would be produced by starting with

                                  11   the contingent-fee agreement.” Crawford, 586 F.3d at 1149; see also Gisbrecht, 535 U.S. at 806

                                  12   (emphasizing that the lodestar calculation is intended to govern in fee-shifting cases, not fee awards
Northern District of California
 United States District Court




                                  13   under section 406(b)). Indeed, after Gisbrecht, “district courts generally have been deferential to

                                  14   the terms of contingency fee contracts in § 406(b) cases, accepting that the resulting de facto hourly
                                       rates may exceed those for non contingency-fee arrangements.” Hearn v. Barnhart, 262 F. Supp.
                                  15
                                       2d 1033, 1037 (N.D. Cal. 2003) (Infante, J.).
                                  16
                                              Third, California district courts have awarded comparable or greater fees under section
                                  17
                                       406(b), including to Siegfried. See, e.g., Anthony B. v. Berryhill, No. 18-cv-03640-JSC, 2020 WL
                                  18
                                       7625436, at *1 (N.D. Cal. Dec. 22, 2020) (awarding Siegfried attorneys’ fees in the amount of
                                  19
                                       $23,748, representing 25% of the total past-due benefits award); Truett v. Berryhill, 2017 WL
                                  20

                                  21
                                       1
                                  22     The court calculates the effective hourly rate based on the requested fee award under section 406(b)
                                       without first deducting the EAJA fee award that will be refunded to Plaintiff. This is because section
                                  23   406 establishes the “exclusive regime for obtaining fees for successful representation of Social
                                       Security benefits claimants.” Gisbrecht, 535 U.S. at 795-96. An attorney may receive fee awards
                                  24   under both EAJA and section 406(b) but because section 406(b) fees are exclusive, the attorney
                                       must refund to the claimant the smaller of the fee awards. Id. at 796. In other words, the fee awards
                                  25   under those statutes are independent of each other and the court must determine whether the total
                                       section 406(b) award is itself reasonable. See Parrish v. Comm’r of Soc. Sec. Admin., 698 F.3d
                                  26   1215, 1217 (9th Cir. 2012) (“[A]n award under § 406(b) compensates an attorney for all the
                                       attorney’s work before a federal court on behalf of the Social Security claimant in connection with
                                  27   the action that resulted in past-due benefits.” (emphasis added)); see also Ainsworth v. Berryhill,
                                       No. 16-cv-03933-BLF, 2020 WL 6149710, at *2 (N.D. Cal. Oct. 20, 2020) (calculating the effective
                                  28   hourly rate before deducting the EAJA award).

                                                                                         3
                                          Case 4:18-cv-01721-DMR Document 30 Filed 06/14/21 Page 4 of 4




                                   1   3783892, at *2 (S.D. Cal. Aug. 31, 2017) (awarding an attorney 24.9% of the plaintiff’s past-due

                                   2   benefits, which resulted in an effective hourly rate of $1,788.62); Harrell v. Berryhill, No. 16-cv-

                                   3   2428-TSH, 2018 WL 4616735 (N.D. Cal. Sept. 24, 2018) (awarding $49,584.96 in attorneys’ fees,

                                   4   representing an effective hourly rate of $1,213.83 and 24.37% of the past-due benefits); Ainsworth

                                   5   v. Berryhill, No. 16-cv-03933-BLF, 2020 WL 6149710, at *2 (N.D. Cal. Oct. 20, 2020) (finding an

                                   6   effective hourly rate of $1,325.34 reasonable); Ciletti v. Berryhill, No. 17-cv-05646-EMC, 2019

                                   7   WL 144584, at *2 (N.D. Cal. Jan. 9, 2019) (granting a fee request for $35,442.00, which constituted

                                   8   23.47% of the past-due benefits awarded).

                                   9           Finally, nothing in the record suggests that Siegfried provided substandard representation.

                                  10   She achieved a substantial award of past-due benefits for her client. Plaintiff filed a declaration in

                                  11   support of the current motion, indicating that she is satisfied with Siegfried’s representation and

                                  12   agrees that Siegfried should receive the requested award. See Docket No. 27-5, Declaration of Mary
Northern District of California
 United States District Court




                                  13   Ann Young.

                                  14           In light of the above considerations, the requested fee award is “not excessively large in
                                       relation to the benefits achieved.” Crawford, 586 F.3d at 1151.
                                  15
                                       IV.     CONCLUSION
                                  16
                                               For the reasons stated above, the motion for attorneys’ fees is granted. The court awards
                                  17
                                       fees in the amount of $38,673. Siegfried shall refund Plaintiff the $6,800 previously awarded under
                                  18
                                       EAJA.
                                  19
                                                                                                               ISTRIC
                                                                                                          TES D      TC
                                  20
                                                                                                        TA
                                                                                                                              O
                                                                                                    S




                                                                                                                               U


                                  21
                                                                                                  ED




                                                                                                                                RT



                                               IT IS SO ORDERED.                                                         ERED
                                                                                                              O ORD
                                                                                              UNIT




                                                                                                       IT IS S
                                  22
                                       Dated: June 14, 2021
                                                                                                                                      R NIA




                                  23
                                                                                                                            yu
                                                                                         ______________________________________
                                                                                                                   na M. R
                                                                                               NO




                                  24
                                                                                                        Donna
                                                                                                           ge D o
                                                                                                               M. n
                                                                                                                  Ryu
                                                                                                                                      FO




                                                                                                        ud
                                                                                               United JStates Magistrate Judge
                                                                                                RT




                                  25
                                                                                                                                  LI




                                                                                                       ER
                                                                                                   H




                                                                                                                               A




                                  26                                                                        N                     C
                                                                                                                              F
                                                                                                                D IS T IC T O
                                  27                                                                                  R

                                  28
                                                                                         4
